DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements filed 6/10/21 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The following foreign patent documents are missing from the file: CO 14-0873.836; EA 30167; EP 2764287.

Claim Objections
Claim 6 is objected to because of the following informalities:  Line 1 – delete “and” between “wherein” and “no”.
Correction is required.

Claim 20 is objected to because of the following informalities:  Line 1 – delete “and” between “wherein” and “no”.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 9, 10 and 18 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “wherein the passage only comprises two openings, namely a first opening for the first portion of the passage and a second opening for the second portion of the passage”.  Regarding claim 3, the word "namely" renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.

Claim 4 recites “wherein the passage comprises an unencumbered passage without any obstructions to a flow of fluid through the passage”.  It is unclear what Applicant is defining as “unencumbered”.  What would make the passage “encumbered”?  As fluid can flow around elements, such as a bead or projection that were in the passage but did not fill a passage, and continue through the passage, it is unclear if the claim would consider this an “unencumbered” passage.  As such, it is not clear what the metes and bounds of “encumbered” would be.  As it is not clear what Applicant is claiming, Examiner is interpreting as long as fluid can flow through the passage, then the passage is “unencumbered”.

Claim 9 recites “wherein the outer body comprises a securing end for securing the pipe end fitting assembly to its destination”.  It is unclear what “to its destination” refers to as destination has not been defined in the disclosure.  As it is not clear what Applicant is claiming, Examiner is interpreting that as long as the outer body has a securing end, then the pipe end fitting can be secured to any convenient destination.

Claim 10 is rejected herein due to its dependency on claim 9.

Claim 18 recites “wherein the annular notch is formed on the outer surface of the outer body near a securing end for securing the pipe end fitting assembly to its destination”.  
The term "near" in claim 18 is indefinite.  There is no standard in the specification for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  With regard to evaluating the metes and bounds of the claim, it is unclear what would constitute “near”.  How “near” is near a securing end?  Is “near” next to or within a certain amount of distance?  As such, the metes and bounds of the claim cannot be determined at this time.  As it is not clear what Applicant is claiming, Examiner is interpreting that as long as the annular notch is formed on the outer body and there is a securing end on the pipe end fitting assembly, that this claim limitation has been met.
It is also unclear what “to its destination” refers to as destination has not been defined in the disclosure.  As it is not clear what Applicant is claiming, Examiner is interpreting that as long as the outer body has a securing end, then the pipe end fitting can be secured to any convenient destination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoshihiro Japanese Patent Publication No. JP 10148280.

With regard to claim 1, Yoshihiro discloses a pipe end fitting assembly, comprising:
an outer body (at 17) having an outer surface (at 17a), an inner surface (surface of 17 meeting surface of 8) defining a first bore, and an end surface (end surface of 17 near 44) extending between the inner and outer surfaces;
an inner body (at 8) having an inner surface defining a second bore and an outer surface, wherein a first portion of the inner body outer surface is secured to the outer body inner surface (where 17 and 8 meet between 33 and 44);
a jacket (at 25) disposed around the inner body and having an end secured to the outer body outer surface (where the end of 25 meets 17a); and
a passage formed in the outer body extending from the end surface to the outer surface of the outer body, wherein the passage includes a first portion (passage from 44 to 33) extending from the end surface and a second portion (portion from 43 extending down to the first portion) extending from the outer surface of the outer body to the first portion of the passage, the first and second portions of the passage are in fluid communication with each other and with a space extending between the jacket and the inner body (space between 25 and 9 – see Figure 1), and the first portion of the passage does not extend completely through the outer body (wherein the first portion of the passage does not extend past element 33 therefore the first portion of the passage does not extend completely through the outer body).

With regard to claim 2, Yoshihiro discloses an annular notch formed into the outer surface of the outer body (notch formed at 17a between 33 and 55), wherein the first portion of the passage does not extend beyond the annular notch (as the first portion of the passage ends at 33, the first portion of the passage does not extend beyond the annular notch).

With regard to claim 3, Yoshihiro discloses wherein the passage only comprises two openings, namely a first opening (opening at 44) for the first portion of the passage and a second opening (opening at 43) for the second portion of the passage.

As best understood by Examiner, with regard to claim 4, Yoshihiro discloses wherein the passage comprises an unencumbered passage without any obstructions to a flow of fluid through the passage (wherein fluid can flow from the opening at 44 through the passage up through the opening at 43).

With regard to claim 5, Yoshihiro discloses wherein the first portion of the passage (passage from 44 to 33) is parallel to the first bore (bore of 17).

With regard to claim 6, Yoshihiro discloses wherein and no part of the first portion of the inner body extends beyond the outer body (as shown in Figure 1 below, the first portion of the inner body, which as defined by the claims is the portion of the inner body secured to the outer body inner surface – see claim 1, does not extend beyond the outer body).


    PNG
    media_image1.png
    260
    577
    media_image1.png
    Greyscale


With regard to claim 7, Yoshihiro discloses a pipe end fitting assembly, comprising:
an outer body (at 17) having an outer surface (at 17a), an inner surface (surface of 17 meeting surface of 8) defining a first bore, and an end surface (end surface of 17 near 44) extending between the inner and outer surfaces;
an inner body (at 8) having an inner surface defining a second bore and an outer surface, wherein a first portion of the inner body outer surface is secured to the outer body inner surface (where 17 and 8 meet between 33 and 44), and no part of the first portion extends beyond the outer body (as shown in Figure 1 above, the first portion of the inner body, which as defined by the claims is the portion of the inner body secured to the outer body inner surface – see claim 1, does not extend beyond the outer body);
a jacket (at 25) disposed around the inner body and having an end secured to the outer body outer surface (where the end of 25 meets 17a); and
a passage formed in the outer body extending from the end surface to the outer surface of the outer body, wherein the passage includes a first portion extending (passage from 44 to 33) from the end surface and a second portion (portion from 43 extending down to the first portion) extending from the outer surface of the outer body to the first portion of the passage, and wherein the first and second portions of the passage are in fluid communication with each other and with a space extending between the jacket and the inner body (space between 25 and 9 – see Figure 1).

With regard to claim 8, Yoshihiro discloses wherein the inner body (at 8) is only secured to the outer body inner surface (where the inner body is only secured to the outer body inner surface where the surface of 17 meets the surface of 8) and in contact with the space extending between the jacket and the inner body (space between 25 and 9 – see Figure 1).

As best understood by Examiner, with regard to claim 9, Yoshihiro discloses wherein the outer body (at 17) comprises a securing end (end of 17a next to 33) for securing the pipe end fitting assembly to its destination.

As best understood by Examiner, with regard to claim 10, Yoshihiro discloses wherein the inner body (at 8) does not comprise the securing end.

With regard to claim 14, Yoshihiro discloses wherein the first portion of the passage does not extend completely through the outer body (wherein the first portion of the passage does not extend past element 33 therefore the first portion of the passage does not extend completely through the outer body).

With regard to claim 15, Yoshihiro discloses an annular notch (notch formed at 17a between 33 and 55) formed into the outer surface of the outer body.

With regard to claim 16, Yoshihiro discloses a pipe end fitting assembly, comprising:
an outer body (at 17) having an outer surface (at 17a), an inner surface (surface of 17 meeting surface of 8) defining a first bore, and an end surface (end surface of 17 near 44) extending between the inner and outer surfaces;
an inner body (at 8) having an inner surface defining a second bore and an outer surface, wherein a first portion of the inner body outer surface is secured to the outer body inner surface (where 17 and 8 meet between 33 and 44);
a jacket (at 25) disposed around the inner body and having an end secured to the outer body outer surface (where the end of 25 meets 17a); and
a passage formed in the outer body extending from the end surface to the outer surface of the outer body, wherein the passage includes a first portion (passage from 44 to 33) extending from the end surface and a second portion (portion from 43 extending down to the first portion) extending from the outer surface of the outer body to the first portion of the passage, the first and second portions of the passage are in fluid communication with each other and with a space (space between 25 and 9 – see Figure 1) extending between the jacket and the inner body, and an annular notch (notch formed at 17a between 33 and 55) is formed into the outer surface of the outer body.

With regard to claim 17, Yoshihiro discloses wherein the annular notch (notch formed at 17a between 33 and 55) is formed into the outer surface of the outer body beyond the opening of the second portion (opening of 43) in a direction away from the end surface (end surface of 17 near 44).

As best understood by Examiner, with regard to claim 18, Yoshihiro discloses wherein the annular notch (notch formed at 17a between 33 and 55) is formed on the outer surface (at 17a) of the outer body near a securing end (end at 33) for securing the pipe end fitting assembly to its destination (note that the securing end can be attached to another element).

With regard to claim 19, Yoshihiro discloses wherein the first portion of the passage (passage from 44 to 33) does not extend completely through the outer body (wherein the first portion of the passage does not extend past element 33 therefore the first portion of the passage does not extend completely through the outer body).

With regard to claim 20, Yoshihiro discloses wherein and no part of the first portion of the inner body extends beyond the outer body (as shown in Figure 1 above, the first portion of the inner body, which as defined by the claims is the portion of the inner body secured to the outer body inner surface – see claim 1, does not extend beyond the outer body).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshihiro.

With regard to claim 11, Yoshihiro discloses the claimed invention but does not disclose a metallic weld securing the end surface to the inner body outer surface.  
The Examiner takes Official Notice wherein it is old and well known in the art to add a weld to secure one element to another element to provide an additional means of attachment to ensure that the elements do not accidentally become detached from each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a weld to secure one element to another element to provide an additional means of attachment to ensure that the elements do not accidentally become detached from each other.

With regard to claim 12, Yoshihiro discloses wherein the first portion of the inner body outer surface terminates at a first end (as shown in Figure 1 above, the first portion of the inner body, which as defined by the claims is the portion of the inner body secured to the outer body inner surface – see claim 1, has a first end where 17 meets 8 at the end at 44) but does not disclose that the assembly further comprises a weld securing the first end to the outer body inner surface.
The Examiner takes Official Notice wherein it is old and well known in the art to add a weld to secure one element to another element to provide an additional means of attachment to ensure that the elements do not accidentally become detached from each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a weld to secure one element to another element to provide an additional means of attachment to ensure that the elements do not accidentally become detached from each other.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshihiro in view of Juchnowski U.S. Patent No. 4,671,542.

With regard to claim 13, Yoshihiro discloses the claimed invention but does not disclose that a second portion of the inner body outer surface includes serrations formed therein.  Juchnowski discloses that serrations (at 14) can be formed on a surface of an element as part of a coupling system that is simple, inexpensive and provides for a permanent connection (see column 1, lines 25-27 and 60-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have serrations formed on a surface as part of a coupling system that is simple, inexpensive and provides for a permanent connection as taught by Juchnowski.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,028,951 (‘951). Although the claims at issue are not identical, they are not patentably distinct from each other because the broader recitation of a pipe end fitting assembly comprising an outer body, an inner body, a jacket, a passage and a notch as presently claimed in the current application along with the independently and dependently claimed limitations of claims 1, 2, and 16 are merely a broadened form of the same limitations as disclosed in claims 1 and 2 of patent ‘951, wherein patent ‘951 further includes a pipe with the pipe assembly.

Claims 1, 2, 4, 5, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 and 9 of U.S. Patent No. 10,184,603 (‘603). Although the claims at issue are not identical, they are not patentably distinct from each other because the broader recitations of a pipe end fitting assembly comprising an outer body, an inner body, a jacket, a passage and a notch as presently claimed in the current application along with the independently and dependently claimed limitations of claims 1, 2, 4, 5, 16 and 17 are merely a broadened form of the limitations as disclosed in claims 1, 4-7 and 9 of patent ‘603, wherein patent ‘603 includes an inner body with serrations, a single outer piece body and a pipe with the pipe assembly.

Conclusion
Selby is being cited to show a pipe end fitting assembly with an outer body, inner body, jacket and body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679